Title: From Thomas Jefferson to La Forest, 23 June 1793
From: Jefferson, Thomas
To: La Forest, Antoine René Charles Mathurin de



Sir
Philadelphia. June 23. 1793.

In the evening of the day on which I had the honor of seeing you last, I had that of seeing Mr. Genet also. I explained to him what had past, and asked him what kind of letter, on the subject of your situation, would remove the scruples about his instructions: and after some further conference he concluded by saying he would not trouble our government with any interference in it, but would undertake to accomodate you in some manner adequate to the necessities of your situation. Sincerely desirous that this should be done, I am happy at the same time that it may be done without our government’s intermeddling where it did not seem to be regular and perhaps not respectful to the French government. I wish you with great sincerity a happy return and welcome reception in your own country, and that the fidelity of your services here may ensure you an approbation of them there. I have the honor to be with great esteem Sir your most obedt & most humble servt

Th: Jefferson

